                        Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 1 of 7

AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts
             UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                    V.


                        FELICITY HUFFMAN                                         Case Number; 1; 19 CR 10117                   -   6     -   IT
                                                                                 USM Number: 77806-112

                                                                                  Martin F. Murphy
                                                                                 Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1

• pleaded nolo contendereto count(s)
  which was accepted by the court.
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                      Offense Ended                Count
18U.S.C. §§ 1349,                Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud              03/21/18                   '
 1341, and 1346




       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)
• Count(s)                                              •   is   •   are dismissed on the motion of the United States.

         It is ordered thatthedefendant must notify theUnited States attorney forthis district within 30 days of anychange ofname, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
the defendant mustnotify the court and United States attorney of material ehanges in economic circumstances.
                                                                         9/13/2019
                                                                        Date of Imposition of Judgment




                                                                        Signature ofJudge
                                                                                 The Honorable Indira Talwani
                                                                                 U.S. District Judge
                                                                        Name and Title of Judge



                                                                        Date
                         Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 2 of 7


AO 245B (Rev. 11/16) Judgmentin Ciiminal Case
                     Sheet2 — Imprisonment

                                                                                                      Judgment — Page       of
 DEFENDANT: FELICITY HUFFMAN
 CASE NUMBER:             1: 19 CR 10117                      - IT


                                                              IMPRISONMENT

           Thedefendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned fora total
term of:            14   dayfs)




    Q Thecourtmakes the following recommendations to theBureau of Prisons:

  The Court recommends Defendant be designated to a facility commensurate with her security level closest to Dublin,
  California.



    •      Thedefendant is remanded to thecustody of theUnited States Marshal.

    •    The defendant shall surrender to the United States Marshal for this district:

         •     at                                •     a.m.     •    p.m.    on
           •   as notified by the United States Marshal.

    0 The defendant shall surrender for service ofsentence at the institution designated bythe Bureau of Prisons:
           0   before 2 p.m. on      10/25/2019
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.



                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                           to


                                                     , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                         Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 3 of 7


AO 245B (Rev. 11/16) Judgmentin a CriminalCase
                     Sheet3 — Supervised Release
                                                                                                         Judgment—^Paee   3   of~
DEFENDANT: FELICITY HUFFMAN
CASE NUMBER: 1: 19 CR 10117                         - 6      - IT
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervisedreleasefor a term of:                             1 year(s)




                                                     MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfully possess a controlled substance.
        Youmustrefmin fromany unlawful use of a controlled substance. Youmustsubmitto one drug test within 15daysof release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               0 The above drug testing conditionis suspended, based on the court's determination that you
                   pose a low risk of future substance abuse, (check ifapplicable)
         0 Youmustcooperate in the collection of DNAas directed by the probation officer, (check ifapplicable)
         • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § \690\,etseq.) as
            directed bytheprobation officer, the Bureau of Prisons, or anystate sexoffender registration agency in thelocation where you
           reside, work, are a student, or were convicted of a qualifyingoffense, (check ifapplicable)
6.       • You must participate in an approved program for domestic violence, (check ifapplicable)


Youmust comply withthe standard conditions thathave beenadopted by thiscourtas well as withanyotherconditions on the attached
page.
                       Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 4 of 7


AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                       Sheet 3A— Supervised Release
                                                                                              Judgment—Page         z       of
DEFENDANT:             FELICITY HUFFMAN
CASE NUMBER:                1: 19 CR 10117            - 6   -IT

                                        STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed byprobation
officers to keep informed, report to thecourt about, andbring about improvements in your conduct andcondition.
1.   You must report tothe probation office inthe federal judicial district where you are authorized toreside within 72 hours ofyour
     release from imprisonment, unless theprobation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you mustreportto the probation officer, and you mustreportto the probation officeras instructed.
3.   You must notknowingly leave thefederal judicial district where you areauthorized to reside without first getting permission from the
     court or the probation officer.
4.   Youmustanswer truthfully the questions askedby yourprobation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such asthe people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     theprobation officer in advance is notpossible dueto unanticipated circumstances, you must notify theprobation officer within 72
     hours of becoming awareof a changeor expected change.
6.   You must allow the probation officer to visit you atany time atyour home or elsewhere, and you must permit the probation officer to
     take anyitems prohibited bytheconditions of your supervision thatheor sheobserves in plain view.
7.   You must work full time (atleast 30 hours perweek) ata lawful type ofemployment, unless the probation officer excuses you from
     doing so. If you do nothave full-time employment you must tryto find fiill-time employment, unless theprobation officer excuses
     you from doing so. If youplanto change where you work or anything about yourwork (such as your position or your job
     responsibilities), you mustnotify the probation officer at least 10days before the change. If notifying the probation officer at least 10
     daysin advance is not possible due to unanticipated circumstances, you mustnotifythe probation officerwithin 72 hours of
     becomingaware of a change or expected change.
8.   You must notcommunicate or interact with someone youknow is engaged in criminal activity. If youknow someone hasbeen
     convicted of a felony, youmust notknowingly communicate or interact with thatperson without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a lawenforcement officer, you must notify the probation officer within 72 hours.
10. You must notown, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
    designed, or was modified for, the specific purpose of causing bodilyinjury or death to another person suchas nunchakus or tasers).
11. Youmustnot act or makeany agreement witha lawenforcement agency to act as a confidential human sourceor informant without
     first getting the permission of the court.
12. If theprobation officer determines thatyou pose a risk to another person (including an organization), theprobation officer may
    require youto notify theperson about the riskandyoumust comply with thatinstruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. Youmustfollow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed meon the conditions specified by thecourt andhas provided mewith a written copy of this
judgment containing theseconditions. For further information regarding these conditions, see Overview ofProbationand Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                      Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 5 of 7

AO 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet3D — Supervised Release
                                                                                           Judgment—Page         of
DEFENDANT: FELICITY HUFFMAN
CASE NUMBER:            1: 19 CR 10117               - 6   - IT


                                       SPECIAL CONDITIONS OF SUPERVISION
   1. You are prohibited from incurring new creditcharges or opening additional lines of credit without the approval ofthe
   ProbationOffice while any financial obligations remain outstanding.
   3. You must provide the Probation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit of the U.S. Attorney's Office, while any financial obligations remain outstanding.
   3. You mustcomplete 250 hours of community service at an agency approved bythe Probation Office that directly serves
   children or families.
                       Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 6 of 7

AO 245B (Rev. 11/16) Judgment in a CriminalCase
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                                 Judgment — Page
DEFENDANT: FELICITY HUFFMAN
 CASE NUMBER:              1*      CR 10117              - 6             - IT
                                              CRIMINAL MONETARY PENALTIES

      The defendant mustpay the total criminal monetary penalties underthe schedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment*                                                     Restitution
TOTALS             $ 100.00                                                              $ 30,000.00


•    The determination of restitution is deferred until                             . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


•    The defendant must make restitution (including community restitution) to the following payees inthe amount listed below.

     If the defendant makes a partial payment, each payee shall receive anapproximately proportioned payment, unless specified otherwise ir
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must bepai(
      before the United States is paid.

Name of Payee                                                                 Total Loss**              Restitution Ordered          Priority or Percentage




                                              iijTjiy.   I    IK    II




 TOTALS                                                                                          0.00    $




•      Restitution amount ordered pursuant to plea agreement $

0      The defendant must pay interest on restitution and a fine ofmore than 32,500, unless the restitution orfine ispaid in full before the
       fifteenth day afterthe date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

•      The court determinedthat the defendant does not have the ability to pay interestand it is ordered that:
       •   the interest requirement is waived for the                •       fine   •   restitution.

       •   the interest requirement for the       •          fine        •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findingsfor the total amount of losses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offensescommitted on or
after September 13, 1994, but before April 23, 1996.
                        Case 1:19-cr-10117-IT Document 450 Filed 09/16/19 Page 7 of 7
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet6 — Schedule of Payments
                                                                                                              Judgment — Page             of
 DEFENDANT:            FELICITY HUFFMAN
CASE NUMBER:                1: 19 CR 10117               - 6    -IT


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties isdue as follows:
 A    0    Lump sum payment of $           100.00               due immediately, balance due

                 not later than              9/27/2019              ,or
           •     in accordance with •         C,     •    D,   •     E, or     •    F below; or

B     •    Payment tobegin immediately (may becombined with                  • C,        • D,or       • F below); or

C     •    Paymentin equal                          (e,g., weekly, monthly, quarterly) installments of S                            over a period of
                           (e.g., months oryears), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal                         (e.g., weekly,monthly, quarterly) installments of $                          over a period of
                           (e.g., months oryears), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     •    Payment during the term of supervised release will commence within                              (e.g., 30 or 60 days) after release from
           imprisonment. Thecourt will setthepayment plan based onanassessment of the defendant's ability to payat that time; or
F     •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties,except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

Thedefendant shall receive creditfor all payments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defendant Namesand Case Numbers(including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




•     The defendant shallpay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     Thedefendant shallforfeit the defendant's interest in the following property to the United States:



Payments shallbe applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTAassessment, (8) penalties, and (9) costs,including cost of prosecution and courtcosts.
